Filed 12/6/22 P. v. Daniel CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                            B318585

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA263581)
         v.

KENNETH MARTIN DANIEL,

         Defendant and Appellant.


      THE COURT:
      In a second amended information filed September 21, 2005,
defendant and appellant Kenneth Martin Daniel was charged
with attempted murder with the personal use of a weapon (Pen.
                                                                            1
Code, §§ 664/187, subd. (a), 12022, subd. (b)(1)) (count 1), assault
with a deadly weapon, with the infliction of great bodily injury
(§§ 245, subd. (a)(1), 12022.7, subd. (e)) (count 2), and murder

1
      All further statutory references are to the Penal Code
unless otherwise indicated.
(§ 187, subd. (a)) (count 3). The information further alleged
several prior convictions.
      On June 5, 2006, defendant was found guilty of counts 1
and 2. The strike/serious felony priors as well as the prison
priors were also found true.
      He was sentenced to prison for a total of 40 years to life.
      On February 3, 2022, defendant filed a motion for relief
                           2
pursuant to section 1473.6 and Boykin v. Alabama (1969) 395
U.S. 238. Specifically, he sought to vacate his priors on the
grounds that his pleas to those cases were not knowing and
intelligent. Because his pleas were induced by government
misconduct by both the prosecution and the defense, this was
newly discovered evidence pursuant to section 1473.6. He asked
the trial court to appoint him counsel, vacate his prior plea
bargains, and order any other applicable relief.
       On February 7, 2022, the trial court called the matter
without the presence of defendant, a prosecutor, or defense
counsel. The trial court denied defendant’s motion on the
grounds that: (1) defendant was not out of custody; (2) defendant


2
       Section 1473.6 provides, in relevant part: “Any person no
longer unlawfully imprisoned or restrained may prosecute a
motion to vacate a judgment” based upon “[n]ewly discovered
evidence of fraud” or “misconduct.” (§ 1473.6, subds. (a)(1) & (3).)
“‘[N]ewly discovered evidence’ is evidence that could not have
been discovered with reasonable diligence prior to judgment.”
(§ 1473.6, subd. (b).) “A motion pursuant to this section must be
filed within one year of . . . [t]he date the moving party
discovered, or could have discovered with the exercise of due
diligence, additional evidence of the misconduct or fraud by a
government official beyond the moving party’s personal
knowledge.” (§ 1473.6, subd. (d)(1).)




                                 2
did not sufficiently allege evidence of fraudulent testimony or
government misconduct; (3) the evidence was not newly
discovered as defendant made no showing as to why he could not
have discovered the alleged misconduct prior to judgment; and
(4) defendant did not file the motion within one year of when he
could have discovered the facts through the exercise of due
diligence.
       Defendant timely filed a notice of appeal.
       Appointed counsel filed a brief raising no arguable issues
and asking this court to conduct an independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436, 441
(Wende). On September 16, 2022, appointed counsel advised
defendant of his opportunity to file a supplemental brief.
       To date, no supplemental brief has been received.
       As acknowledged in the opening brief, where appointed
counsel finds no arguable issues in an appeal seeking
postjudgment relief, the appellate court is not required to conduct
an independent review for arguable issues. (People v. Cole (2020)
52 Cal.App.5th 1023, 1039–1040, review granted Oct. 14, 2020,
and issues for review expanded Oct. 27, 2021, S264278; see
People v. Serrano (2012) 211 Cal.App.4th 496, 503.) However, we
do review any contentions or arguments made if the defendant
files his own supplemental brief or letter. (People v. Cole, supra,
at p. 1039.)
       Because neither defendant nor appellate counsel identified
an issue warranting reversal, we dismiss the appeal as
abandoned. (People v. Cole, supra, 52 Cal.App.5th at p. 1040;
People v. Scott (2020) 58 Cal.App.5th 1127, 1135, review granted
Mar. 17, 2021, S266853; People v. Figueras (2021) 61 Cal.App.5th
108, 111, review granted May 12, 2021, S267870; but see People




                                 3
v. Flores (2020) 54 Cal.App.5th 266, 269 [when appointed counsel
files a brief pursuant to Wende, supra, 25 Cal.3d 436 in an appeal
from a summary denial of a section 1176.2 petition, a Court of
Appeal is not required to independently review the entire record,
but it can and should do so in the interests of justice]; People v.
Gallo (2020) 57 Cal.App.5th 594, 598 [same]; People v. Allison
(2020) 55 Cal.App.5th 449, 456 [same], review denied Dec. 23,
2020, S265450.)
       The appeal is dismissed.




____________________________________________________________
LUI, P. J.          ASHMANN-GERST, J.            CHAVEZ, J.




                                 4